Citation Nr: 0732527	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  99-15 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served with the Army National Guard from November 
1977 to November 1981, including active duty from November 
1977 to April 1978, and periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied service connection for 
bronchial asthma.

In January 2000, the veteran testified during a hearing at 
the RO.  A transcript of the proceeding is of record.

This matter was previously before the Board in May 2001 and 
October 2004, and was both times remanded to the RO for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's October 2004 remand, the veteran was 
afforded a VA examination in June 2005 to determine the 
nature and etiology of any respiratory disorder.  In a 
September 2005 addendum to the June 2005 VA examination, the 
examiner noted that, based on a review of the claims folder, 
which included a hospital discharge summary from September 
1977, it appeared that asthma predated enlistment, but that 
severity increased during the period of enlistment, and it 
was probable that exposure to respirable aeroallergens during 
the period of enlistment contributed to the severity of 
asthma.  In a February 2007 addendum, the examiner indicated 
the following: that the best the examiner could determine was 
that the veteran's dates of service were November 1977 to 
November 1981; that on a report of medical examination dated 
in October 1981, it stated that the veteran had a history of 
increasing pulmonary disability, asthmatic in form, with 
multiple hospitalizations for the past three to four years; 
that a report of medical history of the same date and doctor 
stated that the first asthma attack was in 1977, reacts to 
organic chemicals, and increased difficulties over the past 2 
years; and that, in a hospital discharge in the veteran's 
claims folder, it stated that it was the fourth hospital 
admission for asthma, the second in that year.  The examiner 
stated that he took these reports from the period of military 
service to be prima facie evidence of the worsening of asthma 
during the period of his service, and that no other 
conclusion could reasonably be drown from these data.  The 
examiner also stated that, as asthma was believed to be in 
most cases the manifestations of an interaction between 
genetic predisposition and environmental exposure, and as 
worsening of asthma was presumed to reflect the effects of 
ongoing exposure to inhaled aero allergens, and that while in 
no individual case could this be proven beyond a doubt, there 
was at least a 50 percent probability that the worsening of 
asthma experienced by the veteran during this period of 
military service reflected environmental exposures incurred 
during said period of service.

Thus, the June 2005 examiner's etiology opinion was based on 
the assumption that the veteran's period of active service 
was from November 1977 to November 1981, and that the medical 
evidence showed that the veteran's condition had gotten worse 
during this period.

However, while the veteran's service personnel records 
indicate that the veteran served with the Army National Guard 
from November 1977 to November 1981, they do not indicate 
that this was a period of active duty.  Rather, these records 
indicate that the veteran had active duty from November 1977 
to April 1978, as well as the following periods of Active 
Duty for Training (ACDUTRA): December 4 to December 8, 1978; 
December 11 to December 15, 1978; April 23 to April 27, 1979; 
January 3 to January 9 1980; January 26 to January 27 1980; 
March 23 to March 28, 1980; March 14 to March 15 1981, and 
August 17 to August 31, 1981.  Hence, the July 2005 examiner 
based his opinion that the veteran's respiratory disorder got 
worse during active duty on an incorrect assessment of the 
veteran's period of active duty.

Therefore, the instant case must be remanded for an addendum 
opinion regarding the nature and etiology of any respiratory 
disorder.  Such opinion should determine whether a 
respiratory disorder existed prior to the veteran's period of 
service, and, if so, if the condition worsened during any of 
the periods of active service or ACDUTRA listed above beyond 
the natural progression of such disorder.

Finally, in the consolidated decision of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The veteran's claims file, including a 
copy of this REMAND, is to be referred 
to the examiner who completed the June 
2005 VA examination report.  If the 
examiner who completed the June 2005 VA 
examination report is not available, 
another physician with appropriate 
expertise may furnish the necessary 
review and opinion.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.  Based on a review of the 
claims folder, the examiner should 
express an opinion as to (1) whether 
any current respiratory disorder, to 
include bronchial asthma, existed prior 
to the veteran's service; and, if so, 
(2) whether it is at least as likely as 
not (whether there is a 50 percent 
probability or more) that any such 
disorder worsened or was permanently 
aggravated during the veteran's period 
of active service from November 1977 to 
April 1978, or during any of the 
veteran's periods of ACDUTRA, including 
December 4 to December 8, 1978, 
December 11 to December 15, 1978, April 
23 to April 27, 1979, January 3 to 
January 9 1980, January 26 to January 
27 1980, March 23 to March 28, 1980, 
March 14 to March 15 1981, and August 
17 to August 31, 1981; and, if so, (3) 
whether any such increase was due to 
the natural progression of such 
respiratory disorder.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be set forth.  The 
report of the examination should be 
associated with the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



